MEMORANDUM **
Christopher Timothy Frank appeals the district court’s denial of his motion to reconsider the court’s order denying his motion for clarification of disposition. We have jurisdiction pursuant to 18 U.S.C. § 1291, and we affirm.
Frank contends that the district court erred in denying his motion for reconsideration because the written judgment does not credit his federal sentence with the time he spent in custody prior to the hearing on the revocation of his supervised release. The district court did not err because Frank was given credit for his pre-hearing confinement against his state sentence, and his imprisonment was ordered to run consecutively with his state sentence. See United States v. VonWillie, 59 F.3d 922, 930-31 (9th Cir.1995) (rejecting defendant’s argument that time spent in custody on a federal writ should be credited against a federal sentence when the time had been credited to a state sentence and the federal sentence is to run consecutively to the state sentence).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.